Title: From Alexander Hamilton to Aaron Ogden, 6 June 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York June 6th. 1799
          
           I have to inform you that I have received your letter of the 4th. Instant, recommending Mr. Anderson to fill the vacancy in your Regiment, and have supported the recommendation.
          With great consideration I am Sir Yr. obedient servant
          
            A Hamilton
          
          Col: Ogden
        